Case 3:18-cr-00048-VAB Document 141 Filed 03/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

NOTICE RE: RETURN OF PASSPORTS

When judgment is final, absent a court order directing the return of a passport to the
defendant/counsel of record, the Clerk’s Office will automatically return surrendered

passports as follows:

Defendant Convicted

US Passports are returned to:
US Department of State
CA/PPT/L/LA
44132 Mercure Circle
P.O. Box 1227
Sterling, VA 20166-1227
Phone: 1-202-485-6400
Email: CA-PPT-CourtOrders@state.gov

Foreign Passports are returned to:
Immigration and Customs Enforcement
Abraham Ribicoff Federal Building
450 Main Street, Room 501
Hartford, CT 06103
1-800-375-5283 (National Customer Service Center)

Defendant Not Convicted: The Clerk’s Office will request the Court's permission to

return the passport to the defendant.

Expired passports are handled the same as valid passports.

Rev 10/20/14
